Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 4

 

Dated as of September 17, 2020

 

to

 

$1,800,000,000 AMENDED AND RESTATED REVOLVING LOAN

AND LETTER OF CREDIT FACILITY AGREEMENT

 

Dated as of February 25, 2016

 

THIS AMENDMENT NO. 4 (this “Amendment”) is made as of September 17, 2020 by and
among Fluor Corporation, a Delaware corporation (the “Company”), Fluor B.V., a
besloten vennootschap met beperkte aansprakelijkheid incorporated under the laws
of the Netherlands having its corporate seat (statutaire zetel) in Haarlem, the
Netherlands and registered with the Dutch Chamber of Commerce under number
34023348 (the “Dutch Borrower” and, together with the Company, the “Borrowers”),
the financial institutions listed on the signature pages hereof and BNP Paribas,
as Administrative Agent (the “Administrative Agent”), under that certain
$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement, dated as of February 25, 2016, by and among the Borrowers, the
Lenders and the Administrative Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
given to them in the Credit Agreement.

 

WHEREAS, the Company has requested that the requisite Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement;

 

WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have agreed to amend the Credit Agreement on the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

 

1.            Amendments to the Credit Agreement. Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 below, the
parties hereto agree that the Credit Agreement is hereby amended as follows:

 

(a)            Section 5.01(b) of the Credit Agreement is hereby restated in its
entirety as follows:

 





 

 

“(b)     Quarterly Financial Statements. As soon as available and in any event
within fifty-five (55) days after the end of each of the first three
(3) quarters of each fiscal year of the Company, an unaudited consolidated
balance sheet of the Company and its Consolidated Subsidiaries as of the end of
such quarter and the related consolidated statements of earnings and cash flow
for such quarter and for the portion of the Company’s fiscal year ended at the
end of such quarter, as set forth in the Company’s quarterly report for the
fiscal quarter then ended as filed with the SEC on Form 10-Q, all certified by
the chief financial officer or the chief accounting officer of the Company that
they are (i) complete and fairly present the financial condition of the Company
and its Consolidated Subsidiaries as at the dates indicated and the results of
their operations and changes in their cash flow for the periods indicated;
(ii) disclose all liabilities of the Company and its Consolidated Subsidiaries
that are required to be reflected or reserved against under GAAP, whether
liquidated or unliquidated, fixed or contingent; and (iii) have been prepared in
accordance with GAAP (subject to normal year-end adjustments) (provided that
solely with respect to the Company’s (x) fiscal quarter ending on or about
March 31, 2020 (the “Q1 10Q”), (y) fiscal quarter ending on or about June 30,
2020 (the “Q2 10Q”) and (z) fiscal quarter ending on or about September 30, 2020
(the “Q3 10Q”), in each case, it is understood and agreed that such financial
statements and certificate required to be delivered pursuant to this
Section 5.01(b) shall instead be required to be delivered by the Company on or
prior to October 31, 2020 as it relates to the Q1 10Q, November 30, 2020 as it
relates to the Q2 10Q and December 31, 2020 as it relates to the Q3 10Q);”

 

2.            Conditions of Effectiveness. The effectiveness of this Amendment
is subject to the conditions precedent that the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Borrowers, the
Required Lenders and the Administrative Agent, (ii) for the account of each
Lender that delivers its executed signature page to this Amendment by no later
than the date and time specified by the Administrative Agent, an amendment fee
in an amount equal to the amount previously disclosed to the Lenders and
(iii) payment and/or reimbursement of the Administrative Agent’s and its
affiliates’ reasonable and documented out-of-pocket fees and expenses
(including, to the extent invoiced, reasonable fees and expenses of counsel for
the Administrative Agent) in connection with the Loan Documents.

 

3.            Representations and Warranties of the Borrowers. Each Borrower
hereby represents and warrants as follows:

 

(a)            This Amendment and the Credit Agreement as modified hereby
constitute legal, valid and binding obligations of such Borrower and are
enforceable in accordance with their terms.

 

(b)            As of the date hereof and after giving effect to the terms of
this Amendment, (i) no Default has occurred and is continuing, (ii) all
representations and warranties of the Company contained in Article IV of the
Credit Agreement (other than the representation and warranty of the Company
contained in Section 4.04(b) of the Credit Agreement) are and shall be true
(except that for purposes of this Section 3(b), the representations and
warranties contained in Section 4.04(a) of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to Section 5.01(a) of
the Credit Agreement); provided that the representations and warranties in
Section 4.04(a) and Section 4.11 of the Credit Agreement are subject to and
limited by the Company’s statements (x) contained in their Form 12b-25 filed on
March 3, 2020, May 12, 2020 and August 11, 2020 and (y) contained solely under
the heading “SEC Investigation and Form 10-K filing” in their Form 8-K filed on
February 18, 2020, and (iii) no default or event of default under any project
engineering, procurement, construction, maintenance and related activities
and/or contracts of the Company or any of its Subsidiaries shall have occurred
and be continuing which could reasonably be expected to materially and adversely
affect the ability of any Borrower to perform its obligations under the Loan
Documents.

 

4.            Reference to and Effect on the Credit Agreement.

 

(a)            Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as amended hereby.

 



2

 

 

(b)            Each Loan Document and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.

 

(c)            The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent or the Lenders, nor constitute a waiver of any provision of the Credit
Agreement, the Loan Documents or any other documents, instruments and agreements
executed and/or delivered in connection therewith.

 

(d)            This Amendment is a Loan Document under (and as defined in) the
Credit Agreement.

 

5.            Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

6.            Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

7.            Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, e-mailed.pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

[Signature Pages Follow]

 



3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

  FLUOR CORPORATION,   as the Company         By: /s/ James M. Lucas   Name:
James M. Lucas   Title: Senior Vice President & Treasurer         FLUOR B.V.,  
as the Dutch Borrower         By: /s/ M.J.H. Kuitems   Name: M.J.H. Kuitems  
Title: Full Proxy Holder

 

Signature Page to Amendment No. 4 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 





 

 

  BNP PARIBAS,   as Administrative Agent, an Issuing Lender and individually as
a Lender         By: /s/ Pierre-Nicholas Rogers   Name: Pierre-Nicholas Rogers  
Title: Managing Director         By: /s/ Joseph Mack   Name: Joseph Mack  
Title: Vice President

 

Signature Page to Amendment No. 4 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 





 

 

  BANK OF AMERICA, N.A.,   as a Lender         By: /s/ Thor O’Connell   Name:
Thor O’Connell   Title: Vice President

 

Signature Page to Amendment No. 4 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 





 

 

  MUFG BANK, LTD. (formerly known as “THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.”),
  as an issuing Lender and individually as a Lender         By: /s/ Samantha
Schumacher   Name: Samantha Schumacher   Title: Authorized Signatory

 

Signature Page to Amendment No. 4 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 





 

 

  CITIBANK, N.A.,   as a Lender         By: /s/ Millie Schild   Name: Millie
Schild   Title: Vice President

 

Signature Page to Amendment No. 4 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 





 

 

  THE BANK OF NOVA SCOTIA,   as a Lender         By: /s/ Frans Brantiotis  
Name: Frans Brantiotis   Title: Managing Director

 

Signature Page to Amendment No. 4 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 





 

 

  CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,   as a Lender         By: /s/
Andrew Sidford   Name: Andrew Sidford   Title: Managing Director         By: /s/
Gordon Yip   Name: Gordon Yip   Title: Director

 

Signature Page to Amendment No. 4 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 





 

 

  ING BANK N.V., DUBLIN BRANCH,   as a Lender         By: /s/ Sean Hassett  
Name: Sean Hassett   Title: Director         By: /s/ Pádraig Matthews   Name:
Pádraig Matthews   Title: Director

 

Signature Page to Amendment No. 4 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 





 

 

  LLOYDS BANK CORPORATE MARKETS PLC,   as a Lender         By: /s/ Tina Wong  
Name: Tina Wong   Title: Assistant Vice President         By: /s/ Kamala Basdeo
  Name: Kamala Basdeo   Title: Assistant Vice President

 

Signature Page to Amendment No. 4 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 





 

 

  STANDARD CHARTERED BANK,   as a Lender         By: /s/ James Beck   Name:
James Beck   Title: Associate Director

 

Signature Page to Amendment No. 4 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 





 

 

  SUMITOMO MITSUI BANKING CORPORATION,   as a Lender         By: /s/ Michael
Maguire   Name: Michael Maguire   Title: Managing Director

 

Signature Page to Amendment No. 4 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 





 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender         By: /s/ Greg
Strauss   Name: Greg Strauss   Title: Managing Director

 

Signature Page to Amendment No. 4 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 





 

 

  BARCLAYS BANK PLC,   as a Lender         By: /s/ Patricia Oreta   Name:
Patricia Oreta   Title: Director         Executed in New York

 

Signature Page to Amendment No. 4 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 





 

 

  HSBC BANK USA, NATIONAL ASSOCIATION,   as a Lender         By: /s/ Patrick D.
Mueller   Name: Patrick D. Mueller   Title: Managing Director

 

Signature Page to Amendment No. 4 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 





 

 

  U.S. BANK NATIONAL ASSOCIATION,   as a Lender         By: /s/ James Austin  
Name: James Austin   Title: Sr. Vice President

 

Signature Page to Amendment No. 4 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 





 

 

  GOLDMAN SACHS BANK USA,   as a Lender         By: /s/ Mahesh Mohan   Name:
Mahesh Mohan   Title: Authorized Signatory

 

Signature Page to Amendment No. 4 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 





 

 

  INTESA SANPAOLO S.P.A.,   as a Lender         By: /s/ Javier Richard Cook  
Name: Javier Richard Cook   Title: Managing Director         By: /s/ Jennifer
Feldman Facciola   Name: Jennifer Feldman Facciola   Title: Director

 

Signature Page to Amendment No. 4 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 





 

 

  WESTPAC BANKING CORPORATION,   as a Lender         By: /s/ Richard Yarnold  
Name: Richard Yarnold   Title: Director

 

Signature Page to Amendment No. 4 to

$1,800,000,000 Amended and Restated Revolving Loan and Letter of Credit Facility
Agreement

dated as of February 25, 2016

Fluor Corporation

 





 